Case 4:16-cr-00176-ALM-KPJ Document 308 Filed 06/14/19 Page 1 of 2 PageID #: 4285



                          UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TEXAS
                               SHERMAN DIVISION

      UNITED STATES OF AMERICA,                      § CRIMINAL ACTION NO.
               Plaintiff,                            §
                                                     § 4:16-CR-176
         v.                                          §
                                                     § FILED UNDER SEAL
         JAMES MORRIS BALAGIA,                       §
               Defendant.                            §

                                   JOINT STATUS REPORT

          This joint status report is filed pursuant to court order of June 4, 2019. (Dkt.
  297)

       The parties met and conferred 1 on June 12, 2019, at 3:00 p.m. by telephone.
  Defense counsel prepared this Joint Status Report and forwarded it to Government
  Counsel for review prior to filing.

          The parties report the following:

       The Government advises that Government’s Motion and Memorandum in
  Support of Motion for Miscellaneous Relief (Dkt 255) is moot.

         Motion for Miscellaneous Relief (Dkt. 252) was filed by Rafael De La Garza who
  is not a party to this trial. The parties do not know the status of De La Garza’s motion.

          The Court is correct in observing that it need not consider both the original
  Motion for Pre-Trial James Hearing (Dkt. 241) and the Corrected Motion for Pre-Trial
  James Hearing (Dkt. 242). The Corrected motion is the active pleading. The
  Government filed a response to this motion on Thursday, June 13, and the defense will
  file a Reply.



  1
   Prosecutor Rattan advises she is unsure if the parties “conferred.” Defense counsel requests that all
  further conferences be held on the record or via written communication such as email, as the parties
  have been unable to fully agree as to what each said during not only this conference but each
  conference that has been held thus far.
Case 4:16-cr-00176-ALM-KPJ Document 308 Filed 06/14/19 Page 2 of 2 PageID #: 4286



        All other motions remain pending. The parties request rulings on the motions
  and a hearing if the Court seeks additional evidence or argument prior to ruling. The
  James hearing motion will require the James hearing if it is granted.

                                                                 Respectfully submitted,

                                                             /S/DAPHNE PATTISON
                                                                          SILVERMAN
                                                             Daphne Pattison Silverman
                                                                         TBN 06739550
                                                                 Silverman Law Group
                                                                           501 N. IH-35
                                                                      Austin, TX 78702
                                                                     512-975-5880
                                                                      Fax: 512-597-1658
                                                           daphnesilverman@gmail.com

                               Certificate of Conference

        Counsel certifies that this document was forwarded to Government counsel for

  review prior to filing. As noted in the footnote, Government counsel is not sure if the

  parties “conferred.”

                                             /S/DAPHNE PATTISON SILVERMAN

                                                 Daphne Pattison Silverman

                                     Certificate of Service

        I certify that on June 14, 2019, this document was filed with the Clerk of the

  Court using the electronic case filing system that automatically sends notice of

  electronic filing to the attorneys of record who have consented to accept such service.

                                             /S/DAPHNE PATTISON SILVERMAN

                                                 Daphne Pattison Silverman
